To compel the Council to canvass the result of the votes cast for the various candidates for City Attorney, and declare the result.
Granted June 22, 1883.
The City Charter was amended March 28, 1883, and made the City Attorney elective, whereas it had been an appointive office. The election occurred April 2, 1883, and the notice óf the election did not contain the office of City Attorney, because the time between the passage of the Act and the election was insufficient.
Held, that the Act dispensed with the necessity of notice.